Citation Nr: 1143580	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected residuals of gunshot wound to the left arm (non-dominant) with fracture of left humerus, muscle group V with scar.    


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefit currently sought on appeal.

In July 2008, the Board remanded this claim and it has since returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 20 percent for service-connected residuals of gunshot wound to the left arm (non-dominant) with fracture of left humerus, muscle group V with scar.  This case was remanded in July 2008 to afford the Veteran an additional VA examination.  In September 2008, the Veteran was informed that he would be scheduled for a new VA examination and that he would be notified of the date, time and place of the examination.  The examination was scheduled for October 2008 and the Veteran did not appear.  

Under applicable law, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall take appropriate action.  See 38 C.F.R. § 3.655(a).  Where there is a failure to report without good cause in a case filed for original disability compensation, the claim shall be addressed based on the evidence of record without the benefit of further development.  See 38 C.F.R. § 3.655(b). 
In November 2008, the Veteran indicated that he could not travel to Chicago for his scheduled VA examination.  In correspondence dated in December 2008, the Veteran indicated that "[i]f there were a VA hospital closer to me than Chicago, I would go for an examination, but 50 miles one way is too far."  Significantly, the claims file does not provide any indication that efforts were made to honor the Veteran's request to afford a VA examination at a more practical location.

Due to the great distance (over 50 miles each way) between the Veteran's home and the Chicago VAMC where his VA examination was previously scheduled, the Board finds that the Veteran has reasonably shown good cause in explaining his inability to travel that distance to attend the examination.  Thus, appropriate action should be taken to arrange for an alternative means of providing the requested examination within a more practical traveling distance of the Veteran's home.  If such an alternative proves to be impossible, there must be clear documentation showing that all appropriate available means of providing a more practical examination location were investigated prior to reaching such a determination. 

The Board again stresses, as discussed in the prior remand, the importance of obtaining a current VA examination in connection with this claim.  As indicated in the prior remand, a formal VA examination of the left arm disability has not been conducted since April 2003 and the Veteran suggests a worsening of disability since that examination.  Thus, the Board is unable to determine the true nature and severity of the Veteran's disability without a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent outstanding evidence, schedule the Veteran for an appropriate VA or fee-basis examination to determine the nature and etiology of the gunshot residuals to his left arm.  The Veteran has expressed a practical inability to attend a VA examination at the Chicago VAMC, more than 50 miles from his home in Huntley, IL.  Take appropriate reasonable steps to provide such an examination at a location reasonably near the Veteran's home to include at a QTC clinic, a VA Community Based Outpatient Clinic, or on a fee-basis by a local provider.

If, following the reasonable exercise of the available means of providing such an examination (including a fee-basis examination), the RO/AMC is unable to arrange for an examination at a location the Veteran can attend, the RO/AMC should clearly document the reasons in the claims file and provide appropriate notice to the Veteran. 

The examiner is asked to set forth in detail all pathology and limitations associated with the Veteran's gunshot wound residuals of the left arm.  All complaints or symptoms having a medical cause should be covered by a definite diagnosis.  All necessary tests, as well as any other recommended examinations, should be conducted and all clinical manifestations attributable to each residual should be reported in detail.  The examining physician(s) must review the Veteran's claims file in conjunction with the examination.  The examiner(s) must indicate that review of the claims file was accomplished and the report(s) must reference the pertinent historical clinical evidence of record. 

Based on a review of the claims folder and the examination findings, the examiner(s) should specifically identify and comment upon the nature, extent, and current degree of impairment to (left arm) Muscle Group V (e.g., limitation of motion, muscle pain, weakness or fatigue, etc.).  The examiner(s) should identify the presence of any retained metal fragments and, if possible, identify the track or path each fragment traveled from its point of entry.  If applicable, the examiner(s) should identify the particular muscles involved and explain how any retained metal fragments have affected the functioning of each identified muscle. 

Further, the examiner(s) should identify the etiology of any orthopedic, neurological or other manifestations, to include scarring, as well as the degree of injury involved and any functional impairment that results. 

The examiner(s) should comment as to whether the disability associated with Muscle Group V is considered moderate, moderately severe, or severe, supporting that assessment with reference to appropriate findings.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement. 

2.  After the above has been completed, the AOJ should readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case. The Veteran must then be given an appropriate opportunity to respond. 
Thereafter, the case must be returned to the Board for appellate review.  No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


